DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28-33, and 35-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALDRICH et al. (US 20130056264 hereinafter Aldrich).

In regards to claim 21, Aldrich discloses;” A cable gland (Fig. 2 (104) Abstract) assembly comprising: a body (Fig. 2 (106) paragraph 0020) configured to receive at least a portion of a cable; a gland nut having an interior wall configured to receive at least a portion of the cable (Fig. 2), wherein the gland nut comprises: a first end threadably coupled to the body paragraph 0021); an opposite second end; and a stop defined on the interior wall between the first end and the second end (Fig. 2 (feature 106 has sloping structure to prevent further intrusion); a bushing (Fig. 2 (212)) disposed within the gland nut, wherein the bushing is proximate the second end and axially offset from the stop; and a compression limiter (Fig. 2 (210)) movably disposed within the gland nut, wherein the compression limiter comprises a collar (Fig. 3 (318) is extended outward from side 310) that upon engagement with the stop defines a compression limit of the bushing (Fig. 2 (shown)).”

In regards to claim 22, Aldrich discloses;” The cable gland assembly of claim 21, wherein at least a portion of the collar is threaded (paragraph 0023 where the feature 320 is capable of being a groove or ledge which would also be capable of a thread).

In regards to claim 23, Aldrich discloses;” The cable gland assembly of claim 21, further comprising a grounding mechanism disposed within the body (Fig. 2 (214) Paragraph 0019).”

In regards to claim 24, Aldrich discloses;” The cable gland assembly of claim 23, wherein the compression limiter comprises a sleeve (Fig. 3) having a first end configured to engage with the grounding mechanism and a second end configured to engage with the bushing (Fig. 2 shows 210 interfacing between body 106 and bushing 212), and wherein the collar (Fig. 3 (318)) is disposed between the first end and the second end of the sleeve (Fig. 2 (shown)).”

In regards to claim 25, Aldrich discloses;” The cable gland assembly of claim 24, wherein an outer diameter of the first end of the sleeve is less than an outer diameter of the second end of the sleeve (Fig. 3 (shown)).”

In regards to claim 28, Aldrich discloses;” The cable gland assembly of claim 21, wherein the compression limiter is movable within the gland nut between at least an uncompressed bushing position and a compressed bushing position, and wherein the compression limiter is positioned adjacent to the stop in both the uncompressed bushing position and the compressed bushing position (Fig. 4 (420 provided for a compression area, Paragraph 0026).”

In regards to claim 29, Aldrich discloses;” The cable gland assembly of claim 21, wherein the interior wall of the gland nut comprises a threaded section and a non-threaded section, and wherein the non-threaded section is disposed adjacent to the stop (Paragraph 0021 discloses that a portion of the gland nut is capable of being threaded and therefore would have both threaded and non-threaded areas).”

In regards to claim 30, Aldrich discloses;” The cable gland assembly of claim 21, wherein the compression limiter is directly adjacent to the bushing within the gland nut (Fig. 2 (shown)).”

In regards to claim 31, Aldrich discloses;” A cable gland assembly (Abstract) comprising: a body configured to receive at least a portion of a cable (Fig. 2 (106)); a grounding mechanism (Fig. 2 (214)) disposed within the body; a gland nut configured to receive at least a portion of the cable and removably couple to the body (Fig. 2 (104), paragraph 0021), the gland nut comprising an interior wall having a step (Fig. 2 (shown)); a bushing (Fig. 2 (212)) disposed within the gland nut; and a compression limiter (Fig. 2 (210, Fig. 3)) comprising a sleeve having a collar (Fig. 3 (318)), wherein upon tightening of the gland nut to the body, the compression limiter is configured to compress the bushing to a predetermined distance (Paragraph 0026), and wherein when the bushing compression reaches the predetermined distance defined at least partially by the collar of the sleeve engaging with the step of the gland nut, the compression limiter directs a resulting force from further tightening of the gland nut towards the grounding mechanism (Paragraph 0026).”

In regards to claim 32, Aldrich discloses;” The cable gland assembly of claim 31, wherein the sleeve has a first end configured to engage with the grounding mechanism and the first end has an enlarged shoulder (Fig. 3 (318 is extended outwards and as shown in Fig. 2 the collar interfaces with grounding structure 214)).”

In regards to claim 33, Aldrich discloses;” The cable gland assembly of claim 32, wherein the sleeve has an opposite second end configured to engage with the bushing and the second end has an extension such that the collar is axially offset from the second end (Fig’s. 2 and 3 shows claimed structure).”

In regards to claim 35, Aldrich discloses;” The cable gland assembly of claim 33, wherein an outer diameter of the collar is greater than an outer diameter of the extension (Fig. 3 (318 is extended outwardly).”

In regards to claim 36, Aldrich discloses;” The cable gland assembly of claim 33, wherein an outer diameter of the collar is greater than an outer diameter of the extension (Fig. 3 (318 is extended outwardly).”

In regards to claim 37, Aldrich discloses;” The cable gland assembly of claim 31, further comprising a locknut (Fig. 2 (107)) and a face seal (Fig. 2 (shown, Paragraph 0029) coupled to the body opposite the gland nut.”

In regards to claim 38, Aldrich discloses;” The cable gland assembly of claim 31, wherein the step of the interior wall is formed within a channel radially extending into the interior wall of the gland nut (Fig. 2 (shows multiple formed channels to contain features 212 210).”

In regards to claim 39, Aldrich discloses;” The cable gland assembly of claim 31, wherein the collar comprises a retaining ring (Fig. 2 (320) Paragraph 0023).”

In regards to claim 40, Aldrich discloses;” The cable gland assembly of claim 31, wherein the sleeve and the bushing are secured within the gland nut such that the cable gland assembly is a two-piece design (Fig. 2 (shown)).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 26, 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALDRICH et al. (US 20130056264 hereinafter Aldrich).
	
In regards to claim 26, Aldrich discloses;” The cable gland assembly of claim 21”, but does not directly disclose;” wherein an axial length of the bushing is less than an axial distance of the stop away from the second end of the gland nut.” It would have been an obvious matter of design choice to make the structures of a size desired based on retainment requirements and space utilized within the overall component, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being, within the level of ordinary skill in the art. \ In re Rose, 105 USPQ 237 (CCPA 1955).
In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). Therefore, the claimed invention is disclosed.

In regards to claim 27, Aldrich discloses;” The cable gland assembly of claim 21”, but does not directly disclose;” wherein the stop comprises a substantially orthogonal step.” It would have been an obvious matter of design choice to form the compression structure with a clearly step shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being, within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). Therefore, the claimed invention is disclosed.
In regards to claim 34, Aldrich discloses;” The cable gland assembly of claim 33”, but does not directly disclose;” wherein the extension of the second end defines an axial length, the axial length of the extension being equal to or greater than an axial length of the bushing.” It would have been an obvious matter of design choice to form the extension to a size desired based on retainment requirements and space utilized within the overall component, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being, within the level of ordinary skill in the art. \ In re Rose, 105 USPQ 237 (CCPA 1955). In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)). Therefore, the claimed invention is disclosed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847